In his motion for rehearing appellant, among other things, insists that the appeal should be dismissed and points out that the transcript embraces no judgment of conviction. Appellant is correct in this contention. In the absence of a judgment of conviction this court is without jurisdiction.
The motion for rehearing is granted, the judgment of affirmance is set aside and the appeal is now dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.